Case 3:19-cv-05064-MCR-HTC Document 11 Filed 03/16/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

UNITED STATES OF AMERICA, ex
rel, ROBERT V. SMITH,

Plaintiff,
Vs.
JAY A. ODOM,

Defendant.

 

 

ORDER

Civil case No.
3:19-cv-05064-MCR/HTC

FILED EX PARTE
AND UNDER SEAL

The United States having declined to intervene in this action pursuant to the

False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the Court rules as follows:

IT 1S ORDERED that,

1. the complaint be unsealed and served upon the defendant by the relator;

2. all other contents of the Court’s file in this action remain under seal and

not be made public or served upon the defendant, except for this Order and The

Government’s Notice of Election to Decline Intervention, which the relator will

serve upon the defendant only after service of the complaint;

3. the seal be lifted as to all other matters occurring in this action after the

date of this Order;

booed
FACED USDC FLND PN
MARS '21 9:09?)

 
Case 3:19-cv-05064-MCR-HTC Document 11 Filed 03/16/21 Page 2 of 2

4. the parties shall serve all pleadings and motions filed in this action,
including supporting memoranda, upon the United States, as provided for in 31
U.S.C. § 3730(c)(3). The United States may order any deposition transcripts and is
entitled to intervene in this action, for good cause, at any time;

5. the parties shall serve all notices of appeal upon the United States;

6. all orders of this Court shall be sent to the United States; and that

7. should the relator or the defendant propose that this action be dismissed,
settled, or otherwise discontinued, the Court will solicit the written consent of the
United States before ruling or granting its approval.

IT IS SO ORDERED,

This / E day of March , 2021.

M. CASEY RODGERY
UNITED § ‘s] ES DISTRICT JUDGE

 
